Case 9:21-cr-80026-AMC Document 131 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                               CASE NO. 21-80026-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  EMILIO SANTIAGO,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 110]. On August

  6, 2021, Magistrate Judge Reinhart held a Change of Plea hearing during which Defendant pled

  guilty to Count One of the Indictment pursuant to a written plea agreement and factual proffer

  statement [ECF No. 105].       Magistrate Judge Reinhart thereafter issued a Report and

  Recommendation on Change of Plea [ECF No. 110]. No party has filed objections to the Report,

  and the time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 110] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Emilio Santiago as to Count One of the

             Indictment is ACCEPTED;

         3. Defendant Emilio Santiago is adjudicated guilty of Count One of the Indictment, which

             charges Defendant with conspiracy to possess with the intent to distribute 400 grams
Case 9:21-cr-80026-AMC Document 131 Entered on FLSD Docket 09/01/2021 Page 2 of 2

                                                           CASE NO. 21-80026-CR-CANNON


           or more of a mixture and substance containing a detectable amount of fentanyl, in

           violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(vi), and 846 [ECF No. 44].

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 1st day of September 2021.




                                                   ________________________________
                                                   AILEEN M. CANNON
                                                   UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
